February 10, 1917. The opinion of the Court was delivered by
The case states:
"This is an appeal by the plaintiff from an order made herein at York, S.C. by the Circuit Judge, on February 11, 1916, sustaining defendant's demurrer in the above entitled case on the ground that the complaint did not state facts sufficient to constitute a cause of action. Plaintiff's action was for personal injuries sustained by reason of the collapse *Page 376 
and fall of the bridge over the Catawba River, part of the public highway of York county, upon which he was working as a laborer, making repairs thereon at the time of the injury. Defendant demurred to the complaint, on the ground that it did not state facts sufficient to constitute a cause of action, in that the complaint showed on its face that the plaintiff was a laborer engaged in governmental work repairing the Catawba River bridge, a public highway of York county; and that the complaint did not allege that the plaintiff was a pedestrian or traveler on said highway."
The grounds of demurrer are:
"(1) The complaint alleges that the plaintiff was a laborer engaged in governmental work repairing the Catawba River bridge, a public highway of said county.
"(2) That the complaint herein does not allege that the plaintiff herein was a pedestrian or traveler on said highway.
"(3) That the complaint does not allege that the plaintiff's load did not exceed the ordinary weight."
The statute does not say pedestrian or traveler. It says "any person."
In Strait v. City of Rock Hill, 104 S.C. 116,88 S.E. 469, this Court says "any person" includes an employee. If there are defects in the statute, the legislature, and not the Courts, must amend the statute.
The two statutes are:
1972 (County).                        3053 (City).
"Any person who shall receive        "Any person who shall receive bodily injury or damage in his       bodily injury, or damages in his person or property through a defect  person or property, through a defect or in the negligent repair of a      in any street, causeway, bridge highway, causeway, or bridge, may    or public way, or by reason of defect recover, in an action against the    or mismanagement of anything county, the amount of actual damage  under control of the corporation sustained by him by reason           within the limits of any town or thereof: Provided, Such     city," etc. person has not in any way brought about such injury or damage by his own act, or negligently contributed thereto. *Page 377 
If such defect in any road, causeway, or bridge existed before such injury or damage occurred, such damage shall not be recovered by the person so injured, if his load exceeded the ordinary weight: Provided,further, That such county shall not be liable unless such defect was occasioned by its neglect or mismanagement."
The Strait case is conclusive of this point and this ground of demurrer is overruled and the exception based upon it sustained.
2. The complaint shows that the plaintiff did not have a load, and there can be no possible reason why he should be required to allege that the load he did not have did not exceed the ordinary weight.
3. The additional grounds to sustain the order were not presented to the Circuit Court and cannot be passed upon here.
The order sustaining the demurrer is overruled, and the case remanded for trial.